Exhibit 10.2

 

May 20, 2004

Modified August 31, 2004

Modified October 8, 2004

Modified October 27, 2004

 

Via telecopier (212-826-2858) and by
First class mail

 

Mr. Larry Wills

Chief Financial Officer

Granite Broadcasting Corporation

34th Floor

767 Third Avenue

New York, New York 10017

 

Dear Larry:

 

Reference is made to that Station Affiliation Agreement dated as of February 1,
1997 (the “Agreement”) under which station WDWB in the Detroit Designated Market
Area (“Station”) is affiliated with The WB Television Network.  It is understood
and acknowledged that the Station is owned and controlled by Granite
Broadcasting Corporation (“Granite”).

 

•                  Paragraph 9 of the Agreement is hereby amended so that the
Term of the WB primary affiliation is extended for three (3) years from May 31,
2004 the date of on which the Agreement is set to expire so that the primary
affiliation at the Station will terminate on May 31, 2007, subject to the
following terms and conditions:

 

•                  Paragraph 4 of the Agreement is hereby amended so that during
“Sweeps” rating periods Station agrees to run at least one 30-second promotional
spot promoting WB Network programming on the Station during each 30 minutes of
programming broadcast by the Station between 6 p.m. and 7:55 p.m. Monday through
Friday.

 

•                  Station shall adopt The WB 2004 Graphics Package.

 

•                  The attached “Schedule 1” shall be incorporated into the
Agreement.

 

--------------------------------------------------------------------------------


 

Aside and apart from the specific amendments to the Agreement, as set forth in
the bullet points set forth immediately above, each and every other term and
condition contained in the Agreement will remain in full force and effect.

 

Each party specifically acknowledges that it has the right to enter into this
letter agreement.

 

Please sign as indicated below evidencing your agreement to the foregoing.

 

Sincerely,

 

Dennis Dort

 

IT IS SO AGREED:

 

 

The WB Television Network

Granite Broadcasting Corporation

 

 

 

 

By:

  /s/ Dennis Dort

 

By:

  /s/ Lawrence I. Wills

 

 

 

 

 

 

Its:

VP Legal Affairs

 

Its:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

1)                                      Substitution/Cure:

 

If any of the obligations of this Schedule 1 cannot be met under circumstances
beyond Station’s control, Station shall substitute a commitment of equal value
or otherwise cure the default.  The substitution or other cure shall be subject
to the approval of The WB.  These obligations shall be in addition to all other
obligations set forth in the Agreement and otherwise by agreement of the
parties.  Specifically, and without limitation, Station shall not decrease its
participation in the co-op program below that of the 2003-2004 broadcast year. 
In addition to the specific provisions of this Schedule 1, Station will endeavor
to fulfill all other requests from The WB for inclusion in the promotional
commitments between Station and Palace Sports & Entertainment.

 

2)                                      Station Pistons Commitment:

 

(a)                                  Station (also referred to herein as “WB20”)
has a license agreement (“License Agreement”) with the Detroit Pistons
basketball team (“Pistons”) to broadcast Piston basketball games (“Games”) for
each of the basketball seasons 2004-2005, 2005-2006, and 2006-2007.  Station may
not exercise any renewal options under the License Agreement during the term of
this Agreement between Station and The WB without prior consultation with The
WB.

 

(b)                                 Under The License Agreement, Station has the
right to broadcast a maximum of forty-three Games, including both regular season
and post-season Games.  Each Game will require clearance of a three hour block
and may be scheduled on any day of the week at any time during and outside of
The WB network prime-time schedule, including the Easy View and Beginnings time
periods (“The WB Schedule”).  The maximum number of hours of The WB
Schedule that may be preempted during the term of this Agreement (including both
regular season and post-season games) shall be 258 hours.

 

(c)                                  Station will consult with The WB upon
release of the Pistons schedule prior to the creation of the Pistons broadcast
schedule each year to determine priorities and procedures for that season’s
preemptions.

 

(d)                                 The schedule of Station broadcasts of Games
will be negotiated between Station and the Pistons as set forth in paragraph 3,
below.

 

3)                                      Preemption of The WB Schedule:

 

(a)                                  Notwithstanding The WB’s Recommended
Procedures Governing Preemptions (“Procedures”), Station shall retain the right
to preempt The WB Schedule provided that it does so only to the extent
specifically required by the

 

--------------------------------------------------------------------------------


 

terms of the license agreement between the Pistons and Station.  If, during the
negotiation of the license agreement between the Pistons and Station, Station
believes that it will be required to make commitments in violation of either the
Procedures or of any term or condition of this Agreement Station shall, before
making said commitment, notify The WB.  Station and The WB shall consult
regarding said commitments and The WB shall consider in good faith accepting
non-material variations from the Procedures or of any term or condition of this
Agreement.  If such a variation is accepted by The WB, Station shall, in
addition to its make-good responsibilities under 2(e) of the Agreement,
substitute a commitment of equal value, which shall be subject to the approval
of The WB.

 

(b)                                 To the extent that Station controls the
decision to schedule specific Games, it shall do so in accordance with the
policies outlined in the Procedures, the priorities set forth in this paragraph
and in accordance with the consultations with The WB in accordance with
paragraph 2(c) above.  Specifically and without limitation, Station shall avoid,
to the extent within the control of Station, the selection of weekday Games to
be broadcast during The WB Schedule and shall, in order of priority, protect
Monday, Tuesday and Wednesday nights.  To the extent the selection process is
not within the control of Station, Station shall use best efforts to follow the
Procedures and the priorities set forth in this paragraph and as the result of
consultations with The WB in accordance with paragraph 2(c) above.

 

4)                                      Station Notification of Preemptions
Resulting from Game Broadcasts:

 

(a)                                  During each Game, Station will broadcast at
least once at the beginning of the hour (and additionally at the half hour for
half hour programs) a graphic crawl or snipe informing viewers of the
schedule for the broadcast of the programming preempted by the broadcast of the
Game.

 

(b)                                 During each Game, the Game announcers shall
inform viewers of the schedule for the broadcast of the programming preempted by
the broadcast of the Game.  It is understood that Pistons have committed only to
use best efforts to require Game announcers to inform viewers as required
above.  Occasional non-material breaches of this requirement by the Game
announcers shall not constitute a terminable breach of this Agreement by
Station, if Station adequately notifies WB and Pistons of any continuing
problems.

 

(c)                                  Specifically, and without limiting
Station’s obligations hereunder, Station will implement a week-prior strategy as
set forth in Section IV(2) of the “Procedures”.

 

5)                                      Promotional Commitments:

 

(a)                                  During the Term, Station shall (either
itself or by third-party agreement) promote The WB as set forth in this
paragraph.

 

--------------------------------------------------------------------------------


 

(b)                                 Each mention of WB20 in game broadcasts,
radio advertising, and cable advertising shall include a reference to a
prime-time television series, such as “WB20, your home for (name of WB network
series), airing (day) at (time)”, or some shorter form of this phrase.

 

(c)                                  Four 15-second WB20 promos shall be
broadcast within every Game broadcast on television and/or cable.  75% of these
promos will be used to promote specific prime-time programming of The WB.

 

(d)                                 Station shall sponsor/brand one in-Game
segment during each broadcast. (e.g. Dunk of the Game).  Station sponsorship
identifications will include language substantially in the form  “Brought to you
by WB20, your home for (name of WB network series), airing (day) at (time)”, as
appropriate for the time and the audience.

 

(e)                                  Station shall require Pistons to provide
one WB20/The WB in-arena or video interactive promotion subject to the approval
of The WB during home Games.  In the event that Pistons, instead of the Station,
provide the promotions, Station will provide all Piston-provided promotions to
The WB for approval and The WB will approve at least one.  It will not be
necessary for Station to produce said promotion itself.  Station promotional
identifications will include language substantially in the form  “Brought to you
by WB20, your home for (name of WB network series), airing (day) at (time)”, as
appropriate for the time and the audience; provided that failure by Pistons not
caused by Station to include said language shall not be a terminable breach of
this Agreement.  It is understood that Station and Pistons may be unable to
include language of the form required above.  This shall be taken into account
by The WB during the approval process.

 

(f)                                    WB20 station promos shall be exhibited on
the Palace LED screen above the scoreboard during home Games.  These promos will
be used to promote specific prime-time programming of The WB.

 

(g)                                 WB20 station promos shall be exhibited on
PalaceVision throughout the arena on Game nights.  Any promos whose content is
under the control of WB20 will be used to promote specific prime-time
programming of The WB.  It is understood that Station and Pistons may be unable
to include the specific language required above and that policies for the use of
PalaceVision may render this commitment impossible to fulfill.  The WB shall
consider in good faith accepting variations from this requirement.  If no such
variation is accepted by The WB or able to be offered, Station shall substitute
a commitment of equal value, which shall be subject to the approval of The WB.

 

--------------------------------------------------------------------------------


 

(h)                                 Station shall require Pistons to include the
WB20 logo, as attached, in all Pistons newspaper advertisements relating to game
broadcasts on WB20 throughout the season.

 

(i)                                     If signage placement is permitted by
Pistons, under the Pistons agreement with WB20 or otherwise, WB20/The WB signage
shall be placed on concession-stand televisions and other venues throughout the
arena.  This signage will be used for objectives related to the promotion of the
prime-time programming of The WB as determined by The WB, taking into account
the fact that this signage may only be able to be changed once or twice a
season.  The WB will assist in the creative direction of the signage, and all
materials shall be subject to the approval of The WB.  The WB will reimburse
Station for half of all direct out-of-pocket costs associated with the
production of these prime-time programming-focused branded materials, if
approved by The WB.

 

(j)                                     Station shall require Pistons to promote
WB20 and The WB during Pistons radio advertising for Games that will be
broadcast on Station.  Said promotion shall be substantially in the form “WB 20,
your home for (name of WB network series).”  If possible and where time permits,
said promotion shall be substantially in the form “WB20, Detroit’s WB, your home
for (name of WB network series) airing (day) at (time)” as appropriate for the
time and audience.

 

(k)                                  WB20 shall be promoted by means of audio
drop-ins within Games being broadcast on local radio.  50% of these audio
drop-ins will be used to promote specific prime-time programming of The WB.

 

(l)                                     WB20 shall be promoted by means of cable
drop-ins within Games being telecast on cable.  To the extent that WB20 is ever
permitted to use these cable drop-ins for promotion of specific prime-time
programming of The WB, 50% of these cable drop-ins will be used to promote
specific prime-time programming of The WB.  It is understood that, as of the
date of this agreement, WB20 is not permitted to use these cable drop-ins for
that purpose.

 

(m)                               WB20 shall be promoted on the board at DTE by
means of a :30 WB block spot or other :30 WB episodic spot to be changed out in
accordance with the schedule set by Pistons.  The choice of :30 spot should be
based upon the schedule of the DTE events and the priorities outlined in the
Week at a Glance. It is understood by The WB that, as the result of matters
beyond the control of Station, it may be necessary to use WB image spots rather
than specific episodic spots in fulfillment of this requirement.

 

(n)                                 Station shall use its best efforts to
promote, to the extent possible, specific prime-time programming of The WB on
the LED Marquee Signage outside the area, on each Game-day.

 

--------------------------------------------------------------------------------


 

(o)                                 Station shall sponsor the Pistons Kids
Club.  The sponsorship announcement will include language substantially in the
form  “Brought to you by WB20, your home for (name of WB network series), airing
(day) at (time)”, as appropriate for the time and the audience of children.

 

(p)                                 Station shall sponsor three Game-day
give-away promotions.  Two of these promotions will be used to promote specific
prime-time programming of The WB (e.g. “One Tree Hill” basketballs) and shall be
subject to the approval of The WB.  The WB will reimburse Station for half of
all direct out-of-pocket costs associated with the production of these
prime-time programming-focused branded materials, if approved by The WB.

 

(q)                                 Station shall sponsor three Palace family
events.  If these events involve give-aways, Station will use its best efforts
to promote, to the extent possible, to promote specific prime-time programming
of The WB related to the event (e.g. goggles promoting “The Mountain” if the
event involves motorcross or extreme sports) and shall be subject to the
approval of The WB.  The WB will reimburse Station for half of all direct
out-of-pocket costs associated with the production of these prime-time
programming-focused branded materials, if approved by The WB.

 

In any event, the sponsorship announcement will include language substantially
in the form  “Brought to you by WB20, your home for (name of WB network series),
airing (day) at (time)”, as appropriate for the time and the audience.

 

(r)                                  The Pistons team website shall display the
WB20 logo (as attached) and shall link to the WB20 website.

 

(s)                                  Station shall use its best efforts to cause
Pistons to provide team members for WB20 promotions.  Use of these players in
station ID’s will not replace use of station ID’s focused on promotion of
specific prime-time programming of The WB, and will not decrease the on-air
promotion commitment of Station to The WB.   Station shall use best effort to
incorporate team members into the green screen image campaign.

 

(t)                                    Except as provided in the WB20 logo
hereto attached, in the separate rules and procedures for use of the Michigan J.
Frog live character, and as approved by The WB, neither Station nor any third
party shall use the Michigan J. Frog character in promotional activities
undertaken in accordance with this Schedule 1.

 

6)                                      Additional Preemptions:

 

Following prior notice and consultation with The WB, Station will preempt The WB
Schedule for the telethon of the Muscular Dystrophy Association.

 

--------------------------------------------------------------------------------

 